Title: To Thomas Jefferson from William Davies, 3 February 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield Feby. 3. 1781.

Inclosed I transmit copies of the resolution of Congress and the opinion of the board of war of this state with your Excellency’s order respecting Captain Peyton the sub or state clothier. I think there has not yet been much reason to apprehend so great an over proportion of cloathing would be in his hands, as to induce the Continental Cloathier General to direct a distribution of it to other troops, and I know it is the inclination and, I conceive from the ordinance, it is the duty too, of the State Clothier to hold himself accountable to the Executive for his application of any cloathing he may receive, excepting only such articles as may be delivered to him by the Continental Clothier General. This has been Captain Peyton’s practice hitherto, as he informs me, and he desires me to ask your Excellency whether you have any other or further instructions to give him relative to the discharge of his duty. Your Excellency may be assured that much waste has resulted from the issue of cloathier’s stores to other persons than the sub cloathier. It is a matter within my certain knowledge that cloth sufficient for 40 or 50 coats has been issued sometimes to one and sometimes to another, and very little other security for the proper application of it than the integrity of persons who were strangers. Confident of the importance of the issues to the army going always thro’ one certain channel, I would respectfully submit it whether it would not be necessary during the present division of the Virginia line,  that a deputy, (perhaps an officer) should be appointed either for the troops here or those to the southward. If the deputy should, in the first instance, be ordered to the southward, all the cloathing intended for the Virginia troops might be delivered to the Sub cloathier here, who should, agreeably to your Excellency’s directions, send forwards to the southern army equitable proportions of such issues from the State store, to be delivered to his deputy there. This deputy as well as the Sub cloathier himself, should be required to settle with the regimental cloathiers, to whom they respectively may have issued cloathing, always within one month after such issues were made. The deputy within another month should settle with the Sub cloathier, and the Sub cloathier every three months or oftener with the State agent or commissary of stores. Unless some such mode is adopted, I can assure your Excellency, (and I speak it from a good deal of experience) that you will never be able to learn what becomes of your cloathing: and it is more particularly necessary now, as from the unhappy deranged state of the Virginia line, the whole are obliged to act by detachment. I mention an officer as being the most proper person to be the clothier’s deputy, because he will be more attentive to the interests of the troops than another would be, and because he may be had at less expence, especially as there are several regimental paymasters, who from the reduction of the several regiments, are out of employ tho’ they do not conceive themselves out of office. One of these might very easily be engaged for this business. I would farther respectfully submit it to your Excellency, whether it would not be necessary for a settlement to be had by Mr. Armistead immediately, for all the cloathing issued for the use of the soldiery, at least for the last year; that a more equal and systematic method may be in future pursued, and justice done to all. Other lines of the army are much better regulated than the Virginia line is or appears likely to be in this particular; and I know full well, from what I have often seen, that if any cloathing has been sent on to the southward, and no appointment, similar to what I have proposed, has taken place, that you will find with your greatest exertions you will never be able to obtain an adequate knowledge either of the quantities of cloathing actually issued to the men or the manner of its being executed. Checks are necessary to make men diligent and careful as well as to make them honest, and there is at present hardly any thing of the kind in the army, except the excellent establishment of inspection, of which Baron Steuben is at the head. Should your Excellency have no copy in your possession of the other parts of the  ordinance of Congress, of which the inclosed is an extract, I will at your request transmit one. I shall add no further than to express my sentiments drawn from long observation, that double the quantity of cloathing is or at least has been destroyed in the army, than would have been the case had the officers been often and regularly called to account for the application of the cloathing that has passed thro’ their hands, and put into the possession of the soldier. A great deal has been underhandedly sold by the men, and no account being required of the officer, he therefore pays no attention to the men. Another great cause of our distresses has been the want of materials to mend our cloaths; but this your Excellency seems disposed to prevent in future.
The Artificers from Warwick are not yet arrived. I hope your Excellency will favor the men with a few more hats or leather caps at any rate. I keep up all the cloathing I receive, till every thing can be delivered at once. It will be great saving in the end to have tent poles made. Without them the tents will be ruined in a fortnight. I must remind your Excellency of my application for a little money for my taylors, and some to pay for making shirts. I have no answer upon that subject. It is of consequence to the soldiery and the state too for this matter to be decided. It is impossible for the men to move without.
I have the honor to be Sir, with the highest respect, your Excellency’s most obedt. humble servt.,

William Davies

